DETAILED ACTION
This action is in response to amendments filed February 15th, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election with traverse of Species Set I (Fig. 3), Species Set II (Fig. 5), and Species Set III (Fig. 8 and 9) in the reply filed on October 25th, 2021 is acknowledged.
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on October 25th, 2022.
Status of claims
Claims 1-16 are pending. Claims 8, 9 are withdrawn as they are directed to a non-elected species.
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 5 of claim 1, Examiner proposes amending the limitation “between two adjacent vertical bars” to recite “two adjacent vertical bars of the multiplicity of vertical bars” in order to more clearly define that the horizontal distance between two vertical bars are a part of the multiplicity of vertical bars.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-7, 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the entire region" in line 16.  There is insufficient antecedent basis for this limitation in the claim. As such, Examiner will interpret this limitation as reading as “an entire region”.
Claim Rejections - 35 USC § 103
Claims 1-5, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2017/0183890) in view of Pepper (US 5,255,897).
Regarding claim 1, Liu (Fig. 1-10, with specific focus on the embodiment of Fig. 1H) discloses a fence/railing/gate element comprising a base frame that has a multiplicity of vertical bars (10B) arranged adjacent to one another (as seen in Fig. 1H), wherein the lengths of each vertical bar is greater than the horizontal distance that is between two adjacent vertical bars of the multiplicity of vertical bars (as seen in Fig. 1H),
wherein the fence/railing/gate element further comprises flat filling elements (21), such that between each vertical bar, one of the flat filling elements is inserted for filling the space between each adjacent vertical bar (as seen in Fig. 1H),
wherein the height of each filling element is greater than its width (as seen in Fig. 1H), and wherein an entire region vertically above the filling elements is open (as seen in Fig. 1H).
Liu does not explicitly disclose wherein the vertical bars are connector to a lower support profile, nor that the width of the filling elements is measured in the direction of the longitudinal extend of the lower support profile, nor that the support profile is arranged vertically below the filling elements.
Pepper (Fig. 1-12, with specific focus on the embodiment of Fig. 11, 12) teaches of a similar fence element wherein vertical bars (206) of a base frame are connected to rectangular lower support profile (66; it can be seen in Fig. 4 that it is rectangular), wherein the lower support profile is arranged vertically below filling elements (106) of the fence element, such that the filling elements and vertical bars are connectable to the lower support profile via slotted connecting members (102 for the filling members, which are received in slots 98 seen in Fig. 4; 210 for the vertical bars, which are received in slots 214 seen in Fig. 12), and wherein the slotted connecting members extend longitudinally along the lower support profile (as seen in Fig. 11).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Pepper, to include a lower support profile as a part of the base frame, which is connected to the vertical bars and filling elements via slotted connecting members that extend longitudinally along the lower support profile, and wherein the lower support profile is arranged vertically below the filling elements, as in doing so would offer further stability and strength of the assembled fence/railing/gate element of Liu. Further, by having a lower support profile arranged vertically below the filling elements, this would allow for the width of the filling elements to be measured in the direction of the longitudinal extend of the lower support profile.
Regarding claim 2, the combination of Liu and Pepper further teaches wherein the base fame and the filling elements are made of different materials ([0056] of Liu states that the filling elements are wood board and that the vertical bars are made of PVC, vinyl, plastic, or thin metal; making the vertical members of the base frame a different material than the filling elements). 
Regarding claim 3, while Liu discloses that the vertical bars of the vase frame are made of PVC, vinyl, plastic, or thin metal (see [0056] of Liu), they do not explicitly disclose wherein the base frame and the filling elements are made of the same material.
Pepper (Fig. 1-12, with specific focus on the embodiment of Fig. 11, 12) teaches of a similar fence element having filling elements (106) which are made of plastic, preferably PVC (Col. 4 lines 60-62), which prevents constant maintenance due to rotting (Col. 1 lines 13-17).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Pepper, to manufacture the filling elements out of plastic or PVC, to prevent maintenance due to rotting, as in doing so would allow for the filling elements to made of the same material of the vertical bars of the base frame.
Regarding claim 4, the combination of Liu and Pepper further teaches wherein the material of the base frame is or includes steel, powder-coated galvanized steel, stainless steel, aluminum, powder-coated aluminum, plastics, metal, composite material, bamboo or, respectively, bamboo-plastic composite material or wood or, respectively, wood-plastic composite material ([0056] of Liu states that that the material of the vertical bars may be plastic; i.e. the material of the base frame includes plastics), and 
wherein -4-the material of the filling elements is or includes wood, glass, aluminum, plastics, composite material or bamboo or, respectively, bamboo-plastic composite material or wood or, respectively, wood-plastic composite material, HPL, pure plastics, such as acrylic glass or recycled plastics, rocks or stone material, such as fiber cement, concrete, ceramics, slate, and/or carbon material, such as carbon ([0056] of Liu states the material of the filling elements is wood board; i.e. the filling elements include wood).
Regarding claim 5, the combination of Liu and Pepper further teaches (see Fig. 1H of Liu) wherein above the lower support profile (19, 20) are attached to the vertical bars (horizontal connecting bars are connected to the vertical bars by way of their attachment to the filling elements via fastening points 22, thereby bringing  the horizontal connecting bars into contact with the vertical bars).
Regarding claim 12, the combination of Liu and Pepper further teaches wherein between two outer vertical bars of the multiplicity of vertical bars and a respective nearest end of the lower support profile, there is a distance which corresponds to the distance between the two outer vertical bars (as the vertical bars and filling members of Liu will be arranged in a sequential order to form the fence/railing/gate element, there will be two outer most vertical bars located at respective ends of the lower support profile, with a distance between the two outer most vertical bars).
Regarding claim 13, the combination of Liu and Pepper further teaches wherein two outer vertical bars of the multiplicity of vertical bars are fastened to respective ends of the lower support profile (as the vertical bars and filling members of Liu will be arranged in a sequential order to form the fence/railing/gate/element, there will be two outer most vertical bars located at respective ends of the lower support profile, which are fastened to the lower support profile via the connection means that are taught by Pepper).
Regarding claim 14, the combination of Liu and Pepper further teaches wherein one or more of the vertical bars, the lower support profile and the horizontal connecting bars are formed round, angular, or as a special profile as a hollow body, or solid made of a solid materials (it can be seen in the figures of Liu, that the vertical bars are formed as a solid made of solid materials).
Regarding claim 15, the combination of Liu and Pepper further teaches the fence/railing/gate element of claim 1, but does not explicitly disclose wherein multiple elements are each mounted between two posts that are provided laterally of each element.
Pepper (see Fig. 11) does teach of a fence having a fence element (200) that is mounted between two posts (4) which are provided laterally of the fence element (as seen in Fig. 11), provided support for the fence element so that it may be erected.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Pepper, to mount the fence/railing/gate element between two posts that are provided laterally of the element, thereby providing a fence, as a means to provide support for the element so that it may be erected. 
Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pepper as applied to claims 5 and 1, respectively, above, and in further view of Presti (US 2016/0244992).
Regarding claim 6, Liu nor Pepper do not explicitly disclose wherein sealing material and/or rubber elements are arranged between the horizontal connecting bars and the filling elements.
Presti (Fig. 1-10) teaches of a similar fence element, wherein horizontal connecting bars (310, 312 of Fig. 3A-B) that are a part of a base frame have rubber elements (306; [0042] states they are elastomeric; i.e. rubber), which are to be arranged between the horizontal connecting bar and filling elements (110), which absorbs any incidental impact from the filling elements (see [0044]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Presti, to include rubber elements arranged between the horizontal connecting bars and the filling elements, in order to absorb any incidental impact from the filling elements.
Regarding claim 7, Liu nor Pepper explicitly disclose wherein sealing material and/or rubber elements are arranged between the vertical bars and the filling elements.
Presti (Fig. 1-10) teaches of a similar fence element, wherein connecting bars (310, 312 of Fig. 3A-B) that are a part of a base frame have rubber elements (306; [0042] states they are elastomeric; i.e. rubber), which are to be arranged between the horizontal connecting bar and filling elements (110), which absorbs any incidental impact from the filling elements (see [0044]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Presti, to include rubber elements arranged between the vertical bars and the filling elements, in order to absorb any incidental impact from the filling elements.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pepper as applied to claim 1 above, and in further view of Sheridan (US 7,441,919).
Regarding claim 10, Liu nor Pepper explicitly disclose wherein one or more of the lower support profile, the vertical bars and horizontal connecting bars are provided with light sources, for example, LED strips.
Sheridan (Fig. 1-8) teaches of a similar fence element (Col. 1 lines 12-14 states their use of the invention within a fence), having a lower support profile (104), where within the lower support profile, strip light sources (108; it can be seen in Fig. 1 that the light source is in the form of a strip) are provided, allowing for illumination of the lower support profile.
It would be obvious to one of ordinary skill in the art prior to the effective filing date, to modify Liu with the teaching of Sheridan, to include a strip light source within the lower support profile, as a means to illuminate the lower support profile.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pepper and Sheridan as applied to claim 10 above, and in further view of Benette (US 2013/0128591).
Regarding claim 11, the combination of Liu, Pepper and Sheridan further teaches wherein the lower support profile is formed as a rectangular tube (as taught by Pepper in claim 1) with slots (as taught by Pepper in claim 1) extending in the longitudinal direction of the tube and arranged on the upper side thereof in the region of the filling elements (as taught by Pepper in claim 1), and the light sources are strip light sources arranged within the lower support profile (as taught by Sheridan in claim 10).
Liu, Pepper, nor Sheridan explicitly disclose wherein the filling elements are translucent.
Bennette (Fig. 1-12) teaches of a similar fence element ([0002] states their use of the invention within a fence], wherein the fence elements have translucent filling elements (52; [0041] states the filling elements are translucent), are provided with a light source (66), as a means to provide illumination of the filling elements.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Bennette, to have the filling elements be translucent, so that they may be provided with a light source, as a means to provide illumination of the filling elements so that they may illuminate a surrounding area and provide a desired decorative effect.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pepper as applied to claim 15 above, and in further view of Uvanik (WO 2009/025626).
Regarding claim 16, Liu nor Pepper explicitly disclose wherein the posts have base plates.
Uyanik (Fig. 1-64) teaches of a similar fence wherein the posts (1) of the fence have base plates (9), allowing for the posts to be mounted vertically.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Uyanik, to provide base plates for the posts, so that they are able to be mounted vertically.
Response to Arguments
The amendments to the specification, drawings, and claims filed February 15th, 2022 have been received. The amendments to the specification and drawings have been entered and overcome the previously issued objections. The amendments to the claims overcome the previous grounds of rejection under 35 U.S.C. 112(b). However, upon further consideration of the claims, note the new claim objection of claim 1 and new grounds of rejection under 35 U.S.C. 112(b).
Applicant's arguments and amendments with respect to the claims have been fully considered. However, upon further consideration, the amendments to the claims do not overcome the current grounds of rejection under 35 U.S.C. 103.
Applicant makes the argument with respect to Liu that the vertical bars (10B) of Liu are not a part of the base frame and thus do not constitute bars within the meaning of Applicant’s amended claim 1. Examiner respectfully disagrees.

When viewing the figures of Liu, it can be seen that the vertical bars (10B) are bars which are situated between filling elements (21) and oriented in a vertical direction. Further, the teachings of Pepper provides a lower support profile and the connection between the vertical bars of the lower support profile. Seeing as to how the base frame of claim comprises a multiplicity of vertical bars arranged adjacent to one another and connected to a lower support profile, the combination of Liu and Pepper provide such a base frame. As such, based upon Examiner’s interpretation of the prior art and when giving the claims their broadest reasonable interpretation, Liu in view of Pepper does disclose of vertical bars that are connected to a lower support profile, thereby forming a base frame.
Applicant further argues that one of ordinary skill would not have combined the teachings of Liu and Pepper, asserting that one would not solely provide a lower support profile (see 66 in Fig. 11 of Pepper) to Liu, but also middle and upper profiles (see 204, 62 in Fig. 11 of Liu), and if done so, the region vertically above the filling elements would be blocked by the rail. Examiner respectfully disagrees.
Regarding Applicant’s point that one of ordinary skill wouldn’t provide only a lower support profile, but also middle and upper profiles, Examiner would like to state that it would be well within the skill for one to recognize that such middle and upper profiles would not be necessary additions to the fence/railing/gate element of Liu, as Liu already provides horizontal connecting bars (19, 20) that are connected to the vertical bars and filling elements. It would not be necessary for one to provide three support profiles as Liu provides two such profiles in the form of horizontal connecting bars. However, Pepper provides the advantageous teaching of lower support profile, which offers strength and stability to the base of the fence/railing/gate element, as well as any desired decorative effect that such a lower support profile may provide.
Further, for the sake of argument, even if one were to provide middle and upper support profiles as suggested by Applicant, such a modification would still meet the limitations of claim 1. Regarding the limitation of “an entire region vertically above the filling elements is open”, there is nothing within the claim that defines the boundaries of such region. As such, the entirety of some region that is vertically above the filling elements would still be open. However, Examiner would recognize that if such a modification were made, and the limitation read “an entire top end of each filling element is open”, than such a modification would not meet claim 1.
Applicant further contends that since Liu shows the vertical bars and filling elements  having different lengths, they would be unable to connect to the lower support profile in the manner taught by Pepper. Examiner respectfully disagrees.
Examiner would like to point out within the specification of Liu does Liu state that the lengths of the vertical bars must be less than that of the filling elements. Liu even shows an embodiment (see Fig. 3-3D of Liu) where they show vertical bars (40) having the same length as filling elements (21). It would be well within the skill of one in the art to recognize that an adjustment of length of the vertical bars may be needed and such motivation is properly provided by Liu. As such, a proper connection between the vertical bars and filling elements may be made with the lower support profile that is taught by Pepper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678